Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation of 12, does NOT place the application in condition for allowance because:
For purposes of appeal, the amendment has not been entered into the record as it necessitates a new grounds of rejection.
Applicant’s remarks presented in the after-final arguments regarding the obviousness rejection have been considered, but are not found persuasive.  
Applicant alleges that “one having ordinary skill in the art would not infer that SR6452 would be effective in the treatment of hypertrophic cardiomyopathy in a subject even in view of the broad interpretation of the teachings of Eichele.”  Applicant fails to advance any specific reasons or evidence, aside from Counsel’s own allegation, in support of this position that SR6452 would be ineffective.  This assertion by Counsel is an unsupported allegation and fails to take the place of evidence in the record.  Statements of this nature are clearly unpersuasive in accordance with the guidance provided at MPEP 2145, which states “The arguments of counsel cannot take the place of evidence in the record.”
Applicant alleges that “Eichele et al. does not reasonably suggest to one having ordinary skill in the art that SR6452 would be effective in the treatment of hypertrophic cardiomyopathy in a subject.”  Applicant is applying a standard of absolute predictability in order to find obviousness, which is not required.  Rather to find obviousness, only a reasonable expectation of success is required.  Please see MPEP 2143.02 and In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
The remaining arguments have been previously addressed in the Office Action mailed on 11/18/2020.
In view of the reasons provided supra, the evidence supporting the obviousness of the instantly claimed invention outweighs the remarks and evidence provided in support of the non-obviousness of the instantly claimed invention.  Therefore, the rejection stands.

CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AP


Primary Examiner, Art Unit 1628